IN THE SUPREME COURT OF IOWA

                                No. 19–0499

                         Filed December 13, 2019


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Appellee,

vs.

EDWARD F. NOYES,

      Appellant.



      On appeal from the report of the Iowa Supreme Court Grievance

Commission.



      In attorney disciplinary action, grievance commission recommends

suspension    for   multiple   violations   of   ethical   rules.   LICENSE

SUSPENDED.



      Edward F. Noyes, Fairfield, pro se.


      Tara van Brederode and Wendell J. Harms, Des Moines, for appellee.
                                      2

McDONALD, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board filed a

complaint against attorney Edward F. Noyes after an audit of his client

trust account (CTA) revealed potential violations of the Iowa Rules of

Professional Conduct. A division of the Iowa Supreme Court Grievance

Commission found Noyes violated the rules in four respects and

recommended this court suspend Noyes’s license to practice law in this

state for sixty days. We find and conclude Noyes violated the Iowa Rules

of Professional Conduct, but we disagree with the commission’s

recommended suspension. We suspend Noyes’s license to practice law in

Iowa for thirty days from the filing date of this opinion.

                                      I.

      “We review attorney disciplinary proceedings de novo.”         Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Mathahs, 918 N.W.2d 487, 489 (Iowa

2018).    “The Board must prove ethical violations by a convincing

preponderance of the evidence.” Id. A convincing preponderance of the

evidence lies between the preponderance-of-the-evidence standard in a

civil case and the reasonable-doubt standard in a criminal case. Id. “We

may impose a greater or lesser sanction than what the commission has

recommended upon proof of an ethical violation.” Id.

                                     II.

      By way of background, Noyes obtained his license to practice law in

Iowa in 1985.     Since obtaining his license, Noyes has been publicly

reprimanded on four separate occasions (1998, 2012, 2014, and 2016) for

violations of the rules of professional conduct. The 2014 public reprimand

arose out of Noyes’s failure to provide a client with a contemporaneous

written accounting of services performed in violation of Iowa Court Rule

45.7(4). See Iowa Ct. R. 45.7(4) (stating a lawyer must promptly provide a
                                     3

client a full written accounting upon withdrawal of a fee or expense). The

2016 public reprimand arose out of Noyes’s failure to adequately supervise

a nonlawyer intern in violation of Iowa Rule of Professional Conduct

32:5.3. Like his most recent reprimands, this disciplinary proceeding also

involves Noyes’s failure to manage his CTA and supervise a nonlawyer

employee.

      In September 2015, an auditor for the Iowa Supreme Court Client

Security Commission audited Noyes’s CTA. The audit showed client funds

in the CTA were $12,898.03 lower than they should have been. The causes

of the deficiency were threefold.    First, four clients had negative trust

account balances in the total amount of $4162.70.           Client Patrick

Gunderson had a negative balance of $3000 since July 9, 2015.

Gunderson’s negative balance resulted from a series of advances Noyes

made to Gunderson. Client Craig Howard had a negative trust account

balance of $1102 since September 19, 2014.        The negative balance in

Howard’s account resulted from Noyes over disbursing $1102 from the

account. Noyes billed Howard for the amount of the over disbursement,

but Howard did not pay the bill.      Client Steve Knipfer had a negative

balance of $55.35 since December 8, 2014. Client Emilee Steinbach had

a negative balance of $5.35 since February 5, 2014. The last two negative

client account balances were the results of improperly accounted for

checks. Second, Noyes had not reimbursed the CTA for bank fees he paid

when he received client funds by credit card payment. The accumulated

credit card fees totaled $4900.88.    Third, Noyes could not identify the

clients associated with several CTA disbursements in the total amount of

$3834.49.

      Within five days of the audit results, Noyes reimbursed the CTA with

earned fees that were still in the CTA. No clients suffered personal loss.
                                      4

      At the time of the audit, Noyes’s firm used QuickBooks accounting

software. Noyes admitted he was “personally responsible for the balancing

of the trust account.”      He admitted that he had “no experience in

QuickBooks software and relied upon [his] office manager” and a

consultant. The office manager was Pam Breeding. She was responsible

for the firm’s accounting. The consultant was Paul Saipher. Saipher was

an accountant and Certified Advanced QuickBooks ProAdvisor.             Noyes

hired Saipher to provide support with the installation of the software and

to provide ongoing tech support, training, and consulting. Noyes paid

Saipher approximately $7000 per year in consulting fees.

      After the audit, Breeding revealed she did not fully understand how

to use QuickBooks but had been afraid to tell anyone at the firm about her

struggles with the program.        Breeding admitted that several of the

problems discovered in the audit were a result of her accounting mistakes

and   that   she   had   not   been   properly    conducting    the   monthly

reconciliations.   Breeding reported, “Other than working with Paul

[Saipher] I had no training in QuickBooks or accounting and [became]

confused easily when errors were made.”          Noyes does not deny that

Breeding may have stated this to the auditor.

      The Board filed the instant complaint against Noyes. The Board

alleged Noyes provided financial assistance to a client, in violation of rule

32:1.8(e); commingled CTA and business funds and failed to keep proper

records of client funds, in violation of rule 32:1.15(a); failed to follow Iowa

Court Rules, chapter 45, in violation of rule 32:1.15(f); and failed to

properly supervise staff, in violation of rule 32:5.3. The commission found

the Board had proved the violations by a convincing preponderance of the

evidence.
                                       5

      The commission recommended that Noyes’s license be suspended

for sixty days. Aggravating factors included Noyes’s thirty-plus years of

experience practicing law, his four previous public reprimands, and the

similarity between the prior violations that resulted in public reprimands

and the violations in this case.       Mitigating factors included Noyes’s

cooperation during the disciplinary process, his willingness to adjust his

accounting processes to prevent future mishandling of client funds, and

the lack of client harm.

                                      III.

      This matter was submitted to the commission on a stipulated

record. See id. r. 36.16(1). The stipulation to facts “binds the parties, the

grievance commission, and the supreme court.”            Id. r. 36.16(2).   We

“interpret the stipulation of facts with reference to its subject matter and

in light of the surrounding circumstances and the whole record, including

the state of the pleadings, issues involved, and any additional evidence

elicited at a limited hearing.” Id. The parties did not stipulate to the

violations or sanctions, but even if they had, “[a] stipulation as to violations

or sanctions is not binding on the grievance commission or the supreme

court.”   Id. r. 36.16(3); see Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Lubinus, 869 N.W.2d 546, 549 (Iowa 2015) (“Stipulations of fact are

controlling, but stipulations as to violations and appropriate sanctions do

not bind us.”). Based on the stipulated record, we make the following

findings and conclusions.

                                      A.

      We find Noyes violated Iowa Rule of Professional Conduct 32:1.8(e)

when he advanced $3750 in funds to client Gunderson. The rule provides,

      A lawyer shall not provide financial assistance to a client in
      connection with pending or contemplated litigation, except
      that:
                                     6
              (1) a lawyer may advance court costs and expenses of
      litigation, the repayment of which may be contingent on the
      outcome of the matter; and

            (2) a lawyer representing an indigent client may pay
      court costs and expenses of litigation on behalf of the client.

      Noyes represented Gunderson in a workers’ compensation dispute.

On February 16, 2015, the parties mediated the dispute and reached a

settlement agreement, which Gunderson accepted on February 18. On

March 9, Noyes advanced $500 from the firm’s business account to

Gunderson.     On March 19, Noyes advanced $500 from the CTA to
Gunderson. On April 7, the workers’ compensation commissioner filed an

order approving the settlement agreement. On April 23, Noyes advanced

$250 from the firm account to Gunderson, and on April 25, Noyes

advanced $2500 from the CTA to Gunderson. On May 7, Noyes deposited

the net settlement funds, $93,405.33, to the CTA.

      Noyes does not dispute he provided financial assistance to

Gunderson. He does contend the financial assistance was not in violation

of rule 32:1.8(e) because there was no litigation pending at the time of the

advances. Specifically, Noyes contends the workers’ compensation matter

was settled on February 18 when the parties reached a settlement

agreement. We disagree. Noyes may be correct that the parties to the

workers’ compensation proceeding entered into an enforceable settlement

agreement on February 18. See Dillon v. City of Davenport, 366 N.W.2d
918, 926 (Iowa 1985) (holding in a workers’ compensation case that “an

oral agreement of settlement that is to be reduced to writing is enforceable

if the terms are settled”). But that fact is of no consequence. Although

the litigation may have been settled, the matter was still pending. The

lawyers involved in the case had to reduce the agreement to writing,

present the agreement to the workers’ compensation commissioner for
                                      7

approval, see Iowa Code § 85.35(1) (2015), and disburse the settlement

proceeds.   We have previously noted that “the resolution of a client’s

pending lawsuit” includes “the administration of settlement funds.” Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Wengert, 790 N.W.2d 94, 100 (Iowa

2010). Here, the disbursement of the settlement proceeds did not occur

until after Noyes advanced funds to Gunderson.

      Noyes also contends he did not commit an ethical violation because

he did not violate the spirit of rule 32:1.8(e). He relies on comment 10 to

the rule:

      Lawyers may not subsidize lawsuits or administrative
      proceedings brought on behalf of their clients, including
      making or guaranteeing loans to their clients for living
      expenses, because to do so would encourage clients to pursue
      lawsuits that might not otherwise be brought and because
      such assistance gives lawyers too great a financial stake in the
      litigation.

Iowa R. Prof’l Conduct 32:1.8(e) cmt. [10]. Noyes argues his intent here

was not to encourage litigation but to provide support to his client until

the settlement proceeds were distributed.
      We    disagree    that   Noyes’s    charitable   intent   excuses    his

noncompliance with rule 32:1.8(e). The rule prohibits financial assistance

to a client except in two limited circumstances not applicable here. See

id. r. 32:1.8(e)(1)–(2). Providing financial assistance to a client outside the

purview of these two narrow exceptions, even for charitable reasons,

violates the rule. See Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Shinkle, 698 N.W.2d 316, 322, 325 (Iowa 2005) (issuing a public

reprimand where attorney advanced funds to be used by the client for

living expenses); Comm. on Prof’l Ethics & Conduct v. Humphreys, 524
N.W.2d 396, 398 (Iowa 1994) (holding that a client’s serious financial

needs do not affect whether an advance is a violation); Comm. on Prof’l
                                      8

Ethics & Conduct v. Harris, 524 N.W.2d 179, 181 (Iowa 1994)

(“[M]isconduct cannot be justified on the mere basis of lack of personal

gain.”); Comm. on Prof’l Ethics & Conduct v. Bitter, 279 N.W.2d 521, 523

(Iowa 1979) (stating there is no exception “for charitable and humanitarian

reasons” even if a client is “in extremely dire financial need”).

      We thus find and conclude a convincing preponderance of the

evidence shows Noyes violated rule 32:1.8(e).

                                      B.

      We find Noyes violated Iowa Rule of Professional Conduct 32:1.15(a)

and (f) when he comingled CTA funds and business account funds and

failed to keep adequate account records.

      Rule 32:1.15(a) states,

      A lawyer shall hold property of clients . . . in connection with
      a representation separate from the lawyer’s own property.
      Funds shall be kept in a separate account. . . . Complete
      records of such account funds . . . shall be kept by the lawyer
      and shall be preserved for a period of six years after
      termination of the representation.

Iowa R. Prof’l Conduct 32:1.15(a). The rule requires lawyers handle client

funds with the level of care “required of a professional fiduciary.”     Id.

r. 32:1.15 cmt. [1]. Pursuant to the rule, a lawyer may not comingle client

funds with business funds.       See, e.g., id. r. 32:1.15 cmt. [2] (stating

“normally it is impermissible to commingle the lawyer’s own funds with

client funds”); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Dunahoo, 799
N.W.2d 524, 532 (Iowa 2011) (stating the rule prohibits comingling).

Furthermore, “[a] lawyer should maintain on a current basis books and

records in accordance with generally accepted accounting practice and

comply with any recordkeeping rules established by law or court order.”

Iowa R. Prof’l Conduct 32:1.15 cmt. [1].
                                     9

      Rule 32:1.15(f) states that “[a]ll client trust accounts shall be

governed by chapter 45 of the Iowa Court Rules.” Id. r. 32:1.15(f). Chapter

45 “directs an attorney on how to properly maintain a client trust account.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Cross, 861 N.W.2d 211, 218

(Iowa 2015); see Iowa Ct. R. 45.1. As relevant here, rule 45.2(3) provides,

             a. A lawyer who practices in this jurisdiction must
      maintain current financial records as provided in these rules
      and required by Iowa Rule of Professional Conduct 32:1.15
      and must retain the following records for a period of six years
      after termination of the representation:

            (1) Receipt and disbursement journals containing a
      record of deposits to and withdrawals from client trust
      accounts, specifically identifying the date, source, and
      description of each item deposited, as well as the date, payee,
      and purpose of each disbursement.

            (2) Ledger records for all client trust accounts showing,
      for each separate trust client or beneficiary, the source of all
      funds deposited, the names of all persons for whom the funds
      are or were held, the amount of such funds, the descriptions
      and amounts of charges or withdrawals, and the names of all
      persons or entities to whom such funds were disbursed.

            ....

             (6) Copies of records showing disbursements on behalf
      of clients.

            ....

            [b.](2) Receipts must be deposited intact and records of
      deposit should be sufficiently detailed to identify each item.

Iowa Ct. R. 45.2(3). The rule “dictates that financial records including

ledger records, bank statements, check registers, copies of monthly trial

balances, and monthly reconciliations of the client trust accounts, must

be maintained by an attorney.” Cross, 861 N.W.2d at 218.

      Noyes violated rule 32:1.15(a) when he commingled business

account funds with CTA funds.         In handling Gunderson’s workers’

compensation matter, Noyes advanced money to Gunderson out of the CTA
                                    10

and Noyes’s business account and then transferred money between the

accounts to try and reconcile them. The audit also showed Noyes failed to

transfer earned fees from his CTA into the firm’s business account.

Earned fees are personal funds. Depositing earned fees into the CTA or

allowing earned fees to remain in the CTA, as is the case here, are in

violation of the rule. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Smith,

885 N.W.2d 185, 193 (Iowa 2016) (“Some funds are inappropriate for

deposit in a trust account, even if they are related to a lawyer’s practice.

For example, Smith deposited earned fees from court-appointed work—

which she had earned by the time the state paid them and which were

therefore personal funds—into the trust account.”); Iowa Supreme Ct. Bd.

of Prof’l Ethics & Conduct v. Sunleaf, 588 N.W.2d 126, 126–27 (Iowa 1999)

(concluding an attorney violated the precursor to rule 32:1.15(b) when he

“used his trust account for the deposit of earned fees”); Humphreys, 524
N.W.2d at 398 (“We have held that commingling of clients’ funds is an

absolute offense, one that does not lend itself to the defense that the

lawyer’s employees were responsible.”).

      In addition, a convincing preponderance of the evidence shows

Noyes failed to keep complete records for the CTA. As discussed above,

the audit showed several client accounts with negative balances.        The

audit also showed $3834.49 in disbursements from the CTA for which

Noyes could not account and for which Noyes had no records.

      Noyes largely concedes he failed to maintain his CTA and records of

his CTA in accord with the rules, but he argues he should not be held

responsible for office manager Breeding’s accounting errors.      See Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Barnhill, 847 N.W.2d 466, 481 (Iowa

2014) (“[A]n attorney does not violate . . . rule [32:5.3] when a nonlawyer

makes a mistake that is not a direct consequence of the attorney’s
                                      11

inattentive supervision or instruction.”); Dunahoo, 799 N.W.2d at 534 (“It

seems plausible the subordinate simply made a mistake that was not a

direct    consequence    of   inattentive   instruction   or   supervision   by

Dunahoo.”). We disagree. Noyes is responsible for Breeding’s conduct

under Iowa Rule of Professional Conduct 32:5.3(c)(2). The rule provides “a

lawyer shall be responsible for conduct” of a nonlawyer when “the lawyer

is a partner or has comparable managerial authority in the law firm” and

“knows of the conduct at a time when its consequences can be avoided or

mitigated but fails to take reasonable remedial action.”         Iowa R. Prof’l

Conduct 32:5.3(c)(2).

         Here, Noyes admitted he had managerial authority in the law firm

and had direct supervisory authority over Breeding. While Noyes did hire

Saipher to provide consulting services to the firm, Noyes cannot delegate

management and supervision responsibilities to a third person and then

wash his hands of any rule violations. Instead, Noyes was obligated to

ensure the services provided were in accord with Noyes’s ethical

obligations. See id. cmt. [3] (“When using such services outside the firm,

a lawyer must make reasonable efforts to ensure that the services are

provided in a manner that is compatible with the lawyer’s ethical

obligations.”).

         As the managing partner in his firm, Noyes failed to take reasonable

remedial action despite these accounting issues. Noyes stated he did not

understand his own accounting system. Nonetheless, he placed in charge

a person who admitted she had no accounting training or specific training

in QuickBooks.      Noyes hired Saipher to assist with training Breeding.

However, Noyes did not conduct sufficient inquiry to ensure the training

was effective and Breeding was performing adequately in the position. The

audit showed she was not. Breeding made errors related to reconciling
                                    12

accounts, processing credit card fees, accounting for refused checks,

maintaining separate accounts, and keeping account records.            The

deficiencies in the CTA were readily discoverable. The audit showed there

were longstanding overdrawn CTAs at the time of the audit. One of the

accounts had been overdrawn since February 2014 and three of the

accounts had been overdrawn since December 2014.            If Noyes had

conducted even a cursory review of the accounts following monthly

reconciliation, see Iowa Ct. R. 45.2(3)(a)(9), he should have had notice

there were deficiencies and failures in his firm’s accounting practices. An

attorney does not escape his or her ethical duties “by entrusting the trust

account’s management to an unqualified person.” Iowa Supreme Ct. Bd.

of Prof’l Ethics & Conduct v. Herrera, 560 N.W.2d 592, 594 (Iowa 1997).

      Blaming an office manager for trust account violations is “view[ed]

with unbounded skepticism, and never with admiration.” Comm. on Prof’l

Ethics & Conduct v. Postma, 430 N.W.2d 387, 389 (Iowa 1988). “[W]e have

a strong negative reaction to a lawyer’s attempt to blame professional

shortcomings on an employee.” Herrera, 560 N.W.2d at 595. “Nothing

commands our attention more quickly than when a lawyer mishandles a

client’s money. Our cases are clear that an attorney who does so will not

be excused . . . by blaming the mishandling on an employee.” Id. at 593.

                                    C.

      Finally, we conclude Noyes violated Iowa Rule of Professional

Conduct 32:5.3(a). The rule provides a lawyer “shall make reasonable

efforts to ensure that the firm has in effect measures giving reasonable

assurance that the person’s conduct is compatible with the professional

obligations of the lawyer.” Iowa R. Prof’l Conduct 32:5.3(a). For the same

reasons set forth in the prior section, we find and conclude Noyes violated

this rule. He failed to put in place measures sufficient to ensure his CTAs
                                    13

were managed in accord with the rules of professional conduct, and the

absence of such measures actually resulted in violations of the rules of

professional conduct.

                                    IV.

      Having concluded the Board proved Noyes violated the rules of

professional conduct, we now turn to the question of sanctions.

            We apply no standard sanction for any particular type
      of misconduct. Though we look to prior cases for guidance,
      we fashion sanctions based on the specific circumstances of
      each case.

            In determining the appropriate discipline, we
            consider the nature of the alleged violations, the
            need for deterrence, protection of the public,
            maintenance of the reputation of the bar as a
            whole, and the respondent’s fitness to continue in
            the practice of law, as well as any aggravating and
            mitigating circumstances.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Marks, 831 N.W.2d 194, 200–01

(Iowa 2013) (citations omitted) (quoting Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Cannon, 821 N.W.2d 873, 880 (Iowa 2012)). “Our primary purpose

for imposing sanctions is not to punish the lawyer but to protect the

public.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Nelson, 838 N.W.2d
528, 542 (Iowa 2013). While caselaw guides our decision, “no two attorney

disciplinary cases are identical.” Lubinus, 869 N.W.2d at 553. We use our

caselaw to calibrate the appropriate sanction in light of the relevant

mitigating and aggravating factors. See id. at 550.

      When an attorney advances funds to a client in violation of rule

32:1.8(e), the typical sanction is a public reprimand. See Shinkle, 698

N.W.2d. at 324–25 (stating advancing funds to a client is not a serious

infraction and ordering a public reprimand).
                                        14

      Violations of rule 32:1.15(a) and (f) are generally subject to a wider

range of sanctions, depending on the circumstances of the case.

      Sanctions for trust account and accounting violations span
      from “a public reprimand when the attorney, in an isolated
      instance, failed to deposit funds into his trust account
      because he believed the fees to be earned” to “suspensions of
      several months where the violations were compounded by
      severe neglect, misrepresentation, or failure to cooperate.” In
      cases warranting more serious discipline, additional
      violations or aggravating circumstances were present.

Cross, 861 N.W.2d at 225 (quoting Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Boles, 808 N.W.2d 431, 442 (Iowa 2012)).

      In   Herrera,    the   attorney   received   a   public   reprimand      for

commingling funds and failing to keep proper trust account records. 560
N.W.2d at 595. The mitigating factors were the attorney’s cooperation

during the disciplinary process and the changes he made to his

bookkeeping system to prevent future violations. Id. (“Herrera’s honesty,

his forthright responses, and his move to correct his operation all weigh in

his favor.”). While we did not give it strong consideration, we noted an

additional mitigating factor was the attorney did not convert any client

funds for his own use. See id. (“He converted no client’s money to his

personal use. But this is scarcely a ground for leniency because such a
conversion would invite almost sure license revocation.”). But see Harris,
524 N.W.2d at 181 (giving stronger consideration to a lack of personal gain,

stating that while “misconduct cannot be justified on the mere basis of

lack of personal gain[,] . . . this fact mitigates in favor of a lighter sanction”

(citation omitted)).

      In Lubinus, we ordered a thirty-day suspension for an attorney who

violated rule 32:1.15 by failing to reimburse his CTA and withdrawing

unearned funds from his CTA. 869 N.W.2d at 553–54. Mitigating factors

were the attorney’s cooperation throughout the disciplinary process, the
                                         15

lack of harm to his clients, his “proactive corrective measures” to prevent

future violations, and his lack of experience being a solo practitioner. Id.

at 552–53. Aggravating factors were the attorney “committed more than a

single, isolated trust account violation” and that his accounting errors

were intentional. Id. at 554.

      In Iowa Supreme Court Attorney Disciplinary Board v. Morris, we

suspended an attorney’s license for six months. 847 N.W.2d 428, 437

(Iowa 2014). In Morris, the attorney’s trust account mismanagement was

severe and persistent over time. Id. at 436. Several aggravating factors

supported a longer suspension. Specifically, the attorney’s dishonesty on

his client security questionnaire, the pervasiveness of the violations, the

attorney’s   significant    experience    practicing   law,   and   three   prior

suspensions. Id. at 436–37.

      In Iowa Supreme Court Attorney Disciplinary Board v. Kersenbrock,

we approved a thirty-day suspension of a lawyer’s license for pervasive

trust account violations. 821 N.W.2d 415, 422 (Iowa 2012). The attorney

in that case failed to deposit client retainers into a trust account, kept

inadequate trust account records, and misrepresented her trust account

practices on her client security questionnaire. Id. at 419–21. Mitigating

factors in that case militated against a longer suspension. Specifically, we

noted no clients were harmed, the attorney acknowledged the deficiencies

in her accounting practices, and she undertook efforts to address those

deficiencies. Id. at 422.

      In light of the foregoing, we conclude Noyes’s license should be

suspended for thirty days. There are several aggravating circumstances

in this case. Noyes has been publicly reprimanded on four prior occasions.

His two most recent violations relate to violations in this case. See Marks,
831 N.W.2d at 201 (“Significant distinguishing factors in the imposition of
                                     16

punishment center on the existence of multiple instances of neglect, past

disciplinary problems, and other companion violations.” (quoting Cannon,
821 N.W.2d at 880)). Additionally, Noyes is a seasoned attorney with over

thirty years of experience. See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Jacobsma, 920 N.W.2d 813, 819 (Iowa 2018) (“Years of experience as an

attorney can be considered an aggravating factor.”).
      Militating against a longer suspension are several mitigating factors.
Noyes was cooperative throughout the disciplinary process. As shown in
Herrera and Lubinus, while cooperation is expected, honesty and
responsiveness may be considered.         See Lubinus, 869 N.W.2d at 553;
Herrera, 560 N.W.2d at 595. Second, no client suffered economic harm by
Noyes’s violations.    See Iowa Supreme Ct. Att’y Disciplinary Bd. v.
McGinness, 844 N.W.2d 456, 467 (Iowa 2014) (citing lack of harm to the
client as a mitigating circumstance). Third, Noyes proactively changed his
bookkeeping system after the audit, which included hiring a new
bookkeeping employee and changing his accounting software. See Nelson,
838 N.W.2d at 543 (“[C]orrective measures, including improving billing
and accounting practices, investing in new technology, and employing
additional administrative help are mitigating factors.”). Finally, Noyes’s
misconduct was not motivated by personal gain.
      We suspend Edward Noyes’s license to practice law for thirty days.
This suspension applies to all facets of the practice of law. See Iowa Ct.
R. 34.23(3). Noyes must comply with the notification requirements of rule
34.24. See id. r. 34.24. The costs of this proceeding are assessed against
Noyes pursuant to Iowa Court Rule 36.24(1). Unless the Board files an
objection, Noyes’s license will be automatically reinstated after the thirty-
day period of suspension on the condition that all costs have been paid.
See id. r. 34.23(2).
      LICENSE SUSPENDED.